By the Court.

Benning, J.
delivering the opinion.
The first ground of the demurrer was abandoned in deference to the decision in Wingard and Ham vs. the State, in 13 Geo. Rep., 396. See also, a similar case, decided at Macon, January Term, 1857.
The indictment did not state who it was with whom the accused played and bet. This was the second ground of the demurrer, and this, we think, was a good ground. There is a statute which prohibits playing and betting at cards witli negroes, as well as a statute which prohibits playing and betting at cards with white persons, and the punishment under the former statute may be much more severe than it can be under the latter. Cobb Dig. 820, 837. Which of these statutes was it that the indictment intended to say had been violated? It is impossible to tell. The charge will fit eith*103er, and therefore, a verdict of guilty would sustain a sentence founded on either.
We think, that an indictment that is so unceitain, as to expose the accused to such a danger as this, is too uncertain to be good. And consequently, we hold that the Court below erred in not sustaining the demurrer.
Judgment reversed.